PER CURIAM.
As to Issue No. 1 (sufficiency of the evidence to prove a resulting trust), the judgment below is affirmed on the authority of Walling v. Couch, 292 Ala. 33, 288 So.2d 435 (1973). As to Issue No. 2 (statute of limitations), the judgment appealed from is affirmed on the authority of Sykes v. Sykes, 262 Ala. 277, 78 So.2d 273 (1954). As to the commencement of the running of the statute, see, also, Cash v. Cash, 258 Ala. 364, 63 So.2d 27 (1953), and Turner v. County Board of Education of Dale County, 360 So.2d 948 (Ala.1978).
AFFIRMED.
TORBERT, C.J., and JONES, SHORES, EMBRY and BEATTY, JJ., concur.